              IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF TENNESSEE
                          AT NASHVILLE


SECURITIES AND EXCHANGE
COMMISSION,

       Plaintiff,                           Case No. 3:20-cv-01064

v.                                          Judge Waverly D. Crenshaw
                                            Jr./Magistrate Judge Jeffrey
CAPWEALTH ADVISORS, LLC et                  S. Frensley
al
                                            JURY DEMAND
       Defendants.


      MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM


      The defendants CapWealth Advisors, LLC (“CapWealth”), Timothy J.

Pagliara, and Timothy R. Murphy, pursuant to Fed. R. Civ. P. 12(b)(6), move

this Court to dismiss the Complaint for failure to state a claim. In support of

this Motion, defendants have contemporaneously filed a Memorandum in

Support of Motion to Dismiss.

      Defendants also attach hereto the following pursuant to Blanch v.

Trans Union, LLC, 333 F.Supp.3d 789, 791-92 (M.D. Tenn. 2018) as

documents identified in the Complaint and integral to the plaintiff's claims:

      1.     CapWealth’s Policies and Procedures Manual

      2.     12b-1 Fee revenue

      3.     CapWealth’s Form ADV Part 2A (December 31, 2018)




 Case 3:20-cv-01064 Document 14 Filed 02/11/21 Page 1 of 2 PageID #: 51
                                          Respectfully submitted,


                                          s/ Eugene N. Bulso Jr.
                                          Eugene N. Bulso, Jr. (BPR No. 12005)
                                          BULSO PLC
                                          155 Franklin Rd., Suite 400
                                          Brentwood, TN 37027
                                          Tel: (615) 913-5135
                                          gbulso@bulso.com
                                          Attorneys for Defendants




                               CERTIFICATE OF SERVICE
I certify that the foregoing is being filed via the Court’s ECF system, which is
expected to deliver a copy by electronic means to the following on this 11th day
of February 2021:
         M. Graham Loomis
         Kristin W. Murnahan
         Securities and Exchange Commission
         Atlanta Regional Office
         950 East Paces Ferry Road, N.E.,
         Suite 900
         Atlanta, GA 30326-1382
         Attorneys for Plaintiff

                                                s/Eugene N. Bulso, Jr.
                                                Eugene N. Bulso, Jr.




4817-9669-9356.1-9669-9356.1
                                         2

 Case 3:20-cv-01064 Document 14 Filed 02/11/21 Page 2 of 2 PageID #: 52
